Citation Nr: 1811524	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for status post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to November 1990 and from August 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, continued a noncompensable rating for status post left inguinal hernia repair.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This case was previously before the Board in May 2012, May 2014 and most recently in July 2017 where the issue on appeal was remanded for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's status post left inguinal hernia repair has not resulted in protrusion of any kind or use of a truss or belt.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post left inguinal hernia repair have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Here, the Veteran filed her increased rating claim for status post left inguinal hernia repair in March 2009, which was denied by rating decision of July 2009.  The Veteran asserts that she is entitled to a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.

Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable. 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).

A VA contract examination of July 2009 reflects that the Veteran underwent a left inguinal hernia repair surgery in 1994.  On physical examination, the examiner found no objective evidence of inguinal hernia.  The diagnosis was status post left inguinal hernia repair with residual scar.

A VA examination of April 2010 reflects the Veteran's report of constant pain in the left inguinal area.  On physical examination, the examiner noted a very thin transverse scar that is superficial and no tissue loss found.  There were no other abnormalities found and no recurrent inguinal hernia or femoral hernia. See Temple VAMC records and Digestive Conditions Examination. 

A VA examination of June 2014 reflects a diagnosis of inguinal hernia with no objective findings of hernia present on examination.  In fact, the Veteran denied any recurrence of a left inguinal hernia.  The examiner acknowledged the Veteran's report of daily intermittent pain in the area brought on by certain activities such as bowel movement, sneezing, coughing, sexual intercourse, or exercise.  On examination, there was no hernia detected and no indication for a supporting belt.  The examiner indicated there was no functional impact on her ability to work.   

A VA contract examination of October 2017 reflects the Veteran's report of continuous pain in the left inguinal area with increased symptoms of pain with coughing, sneezing, sitting up or standing abruptly.  On examination, the examiner indicated no hernia detected.   

Upon review of the evidence, the Board finds that that the preponderance of the evidence is against the Veteran's claim for a compensable rating for status post left inguinal hernia repair.  The record simply does not show that the Veteran's diagnosed left inguinal hernia has risen to the level of assignment of a compensable rating.  The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The medical professionals who personally interviewed and examined the Veteran in 2009, 2010, 2014 and 2017 consistently found no evidence of inguinal hernia.  In fact, as noted by the 2014 examiner, the Veteran denied any recurrence of a left inguinal hernia.  Additionally, the Veteran has not specifically identified any residual findings which would merit a compensable schedular rating for her service-connected status post left inguinal hernia repair.   

Thus, without a showing of postoperative recurrent hernia which is readily reducible and well supported by a truss or belt, a higher rating of 10 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).   

The Board acknowledges the Veteran's competent reports of pain in the area.  She is also credible in her reports during clinical evaluations of symptoms and their effect on certain activities.  However, as a lay person she is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability have been provided by the VA medical professional who examined her.  As such, the Board finds the Veteran's subjective complaints not competent medical evidence for this purpose.  Thus, her assertions standing alone have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Further, the Board notes that a separate 10 percent evaluation is already assigned for her surgical scar which adequately contemplates pain associated with left inguinal hernia repair; and she is also service-connected for ilioinguinal nerve pain that developed following left inguinal hernia repair which contemplates the Veteran's symptoms of pain. 

For these reasons and based on the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for status post left inguinal hernia repair.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A compensable rating for status post left inguinal hernia repair is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


